Name: Council Regulation (EC) No 1892/94 of 27 July 1994 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of winemaking
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  foodstuff;  information and information processing;  agricultural structures and production
 Date Published: nan

 No L 197/44 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC) No 1892/94 of 27 July 1994 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of winemaking THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (4 ) of Regulation (EEC) No 2046/89 is hereby replaced by the following : '4. Paragraph 3 shall apply until 31 August 1995 . Before 31 March 1995, the Commission shall submit to the Council a report on the application of the said paragraph, accompanied, if necessary, by an appropriate proposal . The Council shall act on any measures to apply as from 1 September 1995.' Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine 0 ), and in particular Articles 35 ( 7), 36 ( 5 ), 38 (4 ), 39 ( 8 ), 41 ( 8 ), 42 (4 ) and 79 (2 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas Article 2 ( 3 ) of Regulation (EEC) No 2046/89 ( 3 ) provides that Member States may regard associations of wine-growers as producers for the purposes of compulsory distillation; whereas paragraph 4 of that Article provides for the submission of a report in that regard; whereas the proposed measures should be consistent with others which the Commission is to draw up in the near future; whereas, for that purpose, the deadline laid down in the abovementioned paragraph 4 should be postponed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (!) OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 1891/94 ( see page 42 of this Official Journal ). ( 2 ) OJ No C 83 , 19 . 3 . 1994, p. 53 . ( 3 ) OJ No L 202, 14. 7. 1989. p. 14. Regulation as amended by Regulation (EEC) No 1567/93 (OJ No L 154, 25 . 6 . 1993, p. 41 ).